Exhibit 10.46
PINNACLE ENTERTAINMENT, INC.
DEFERRED BONUS PLAN
(2008 Restatement)
The following sets forth the Deferred Bonus Plan.
POLICY
As a part of corporate compensation, Pinnacle Entertainment, Inc. (the
“Company”) created the Deferred Bonus Plan. The Deferred Bonus Plan’s purpose is
to encourage loyalty and motivate corporate employees to continue strong
performance for the years ahead. Typically, bonus compensation structure
reflects the performance of the individual and/or individual’s department. The
overall intent is to create loyalty, particularly as an employee begins to have
overlapping deferrals. A decision to leave the Company becomes also a decision
to forego a potentially significant payment.
PROVISIONS

  1.   General

a. The Deferred Bonus Plan is only for executives and corporate employees who
receive a bonus, a portion of which payment is deferred. Each deferred portion
of such person’s bonus will be paid over three years, one-third on each
anniversary of such year’s bonus payment date.

  2.   Guidelines

a. The employee must be an employee in good standing on each anniversary date to
receive the deferred amount.
b. The employee will be eligible to receive a bonus if hired before November
(two months) prior to the bonus process. Typically, Pinnacle Entertainment, Inc.
distributes bonuses in early January. This does not include corporate hires that
have a guaranteed hiring bonus or other agreement with the Company.
c. Employees who are 65 years old or older will receive the deferred amounts on
the anniversary dates so long as such individuals are not terminated for cause.
Therefore, employees who are 65 years old or older can retire or otherwise leave
their employment with the Company on good terms and will receive the deferred
amounts as scheduled.
d. Deferred amounts will be paid in full immediately in the events of: death,
“Permanent Disability” and “Change of Control” (as such terms are defined
below).

 

 



--------------------------------------------------------------------------------



 



e. Deferred amounts will not earn interest and are unsecured obligations of the
Company subordinated to all other indebtedness of the Company.
f. Deferred amounts cannot be borrowed against or pledged as collateral. There
are no provisions permitting access to deferred amounts in hardship cases, as is
sometime permitted under 401(k) or similar programs.
g. There is no guarantee of employment associated with any deferred
compensation. This Deferred Bonus Plan does not confer any right to receive an
award of a bonus.
h. The Company may at any time terminate the Deferred Bonus Plan or amend the
Deferred Bonus Plan in any manner it deems advisable; provided, however, that
(i) no amendment or termination shall impair the rights of an executive or
employee with respect to outstanding deferred amounts, and (ii) no amendment or
termination shall accelerate or defer any payments that would have been made
under the Deferred Bonus Plan if it had not been amended or terminated, except
to the extent that such acceleration or deferral could be made without
subjecting the employees to additional taxes under Section 409A of the Internal
Revenue Code of 1986, as amended.
PROCEDURES
NONE
EXCEPTIONS
NONE
DEFINITIONS
1. “Change of Control” shall mean the occurrence of any of the following events:
(i) The direct or indirect acquisition by an unrelated “Person” or “Group” of
“Beneficial Ownership” (as such terms are defined below) of more than 50% of the
voting power of the Company’s issued and outstanding voting securities in a
single transaction or a series of related transactions;
(ii) The direct or indirect sale or transfer by the Company of substantially all
of its assets to one or more unrelated Persons or Groups in a single transaction
or a series of related transactions;
(iii) The merger, consolidation or reorganization of the Company with or into
another corporation or other entity in which the Beneficial Owners of more than
50% of the voting power of the Company’s issued and outstanding voting
securities immediately before such merger or consolidation do not own more than
50% of the voting power of the issued and outstanding voting securities of the
surviving corporation or other entity immediately after such merger,
consolidation or reorganization; or

 

- 2 -



--------------------------------------------------------------------------------



 



(iv) During any consecutive 12-month period, individuals who at the beginning of
such period constituted the Board of Directors (the “Board”) of the Company
(together with any new Directors whose election to such Board or whose
nomination for election by the stockholders of the Company was approved by a
vote of a majority of the Directors of the Company then still in office who were
either Directors at the beginning of such period or whose election or nomination
for election was previously so approved) cease for any reason to constitute a
majority of the Board of the Company then in office.
None of the foregoing events, however, shall constitute a Change of Control if
such event is not a “Change in Control Event” under Treasury Regulations
Section 1.409A-3(i)(5) or successor IRS guidance. For purposes of determining
whether a Change of Control has occurred, the following Persons and Groups shall
not be deemed to be “unrelated”: (A) such Person or Group directly or indirectly
has Beneficial Ownership of more than 50% of the issued and outstanding voting
power of the Company’s voting securities immediately before the transaction in
question, (B) the Company has Beneficial Ownership of more than 50% of the
voting power of the issued and outstanding voting securities of such Person or
Group, or (C) more than 50% of the voting power of the issued and outstanding
voting securities of such Person or Group are owned, directly or indirectly, by
Beneficial Owners of more than 50% of the issued and outstanding voting power of
the Company’s voting securities immediately before the transaction in question.
The terms “Person,” “Group,” “Beneficial Owner,” and “Beneficial Ownership”
shall have the meanings used in the Securities Exchange Act of 1934, as amended.
Notwithstanding the foregoing, (I) Persons will not be considered to be acting
as a “Group” solely because they purchase or own stock of this Company at the
same time, or as a result of the same public offering, (II) however, Persons
will be considered to be acting as a “Group” if they are owners of a corporation
that enters into a merger, consolidation, purchase or acquisition of stock, or
similar business transaction, with the Company, and (III) if a Person, including
an entity, owns stock both in the Company and in a corporation that enters into
a merger, consolidation, purchase or acquisition of stock, or similar
transaction, with the Company, such shareholders shall be considered to be
acting as a Group with other shareholders only with respect to the ownership in
the corporation before the transaction.
2. “Permanent Disability” shall mean (i) inability to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, or (ii) the receipt of
income replacement benefits for a period of not less than three months under an
accident and health plan of the Company by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months. An employee
shall be deemed to have suffered a Disability if determined to be totally
disabled by the Social Security Administration.

 

- 3 -